DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited DE102005047542, hereinafter Brenner. 
	The examiner is relying upon a machine translation and have provided a copy to the applicant.
	With respect to Claim 10, Brenner discloses [the two views seen in fig 1 and 2 are needed to understand the relationship between various elements] a filling level indicator for determining a filling level in a tank, comprising:
   a resistor network [2] arranged on a carrier substrate [1];
   a contact element [3] arranged adjacent to the resistor network [2];
   a magnetic element [7] configured to be movable relative to the resistor network and the contact element;
   a contact region [tip of 3] of the contact element [3] configured to be deflected by the magnetic element;  See para 2.

   and an attachment region [unlabeled box that connects 3 and 1; fig 1] of the contact element adjacent to the contact region, that is connected to the carrier substrate [1], wherein the contact region is formed spaced apart from the resistor network [2] and the carrier substrate [1].
	With respect to Claim 11, Brenner discloses the filling level indicator as claimed in claim 10, wherein the contact element [3] is formed in one piece.
	With respect to Claim 13, Brenner discloses the filling level indicator as claimed in claim 10, wherein the contact region and the attachment region are offset with respect to one another in a stepped manner.  Best seen in fig 1.
	With respect to Claim 14, Brenner discloses the filling level indicator as claimed in claim 10, but does not disclose that the contact element is produced by deep-drawing of a plate-like blank.
	This is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.    Since Brenner discloses all the structure implied by claim 14, claim 14 is properly anticipated by Brenner.
See MPEP 2113-I.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). 
	With respect to Claim 15, Brenner discloses the filling level indicator as claimed in claim 10, wherein the contact region is formed as a circular-arc-shaped band portion [see tip of 3], which is oriented to be parallel to and offset with respect to the resistor network.
	With respect to Claim 16, Brenner discloses the filling level indicator as claimed in claim 10, wherein the contact region is deflectable along a deflection direction toward the resistor network, wherein, in a manner dependent on a position of the magnet element on that side of the resistor network which is averted from the contact element, in each case only a partial region of the contact region is deflected and deflected toward the resistor network.  See fig 1, magnet 7 deflects tip of contact element 3 towards resistor network 2.
	With respect to Claim 18, Brenner discloses he filling level indicator as claimed in claim 10, but does not disclose how to contact region is formed and thus doesn’t disclose that the contact region is formed by removal of material of the contact element in portions, wherein, as a result of the removal of material, a material thickness is produced at the contact region which is reduced in relation to that in the attachment region.
	This is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The only additional structure implied by this step is that the thickness of the contact region [tip of 3; fig 1] is less than the attachment .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Walkowski et al. (U.S. Patent No. 5,341,679, hereinafter Walkowski).
	With respect to Claim 12, Brenner discloses the filling level indicator as claimed in claim 10, and the contact element must be conductive for the device to function, but Brenner doesn’t specifically state that the contact element is formed from a metallic material.
	Walkowski discloses a similar fill level indicator using a resistor network, wherein the contact element is a metal wiper arm.  See column 10, lines 1-10.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Brenner’s contact element [3] could be beneficially made of metal, as metal is a cheap and abundant conductive material.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Prasad et al. (U.S. Publication No. 2010/0199759, hereinafter Prasad).

	Prasad discloses a similar contact region on resistor network arrangement wherein the contact region is foil-like, wherein a material thickness along a main deflection direction is less in relation to a spatial extent of the contact region in other spatial directions.  See fig 3, wiper arm 107, para 3 and 4, for thin strip float arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Brenner’s contact region could be foil-like for optimum performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855